United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                  April 26, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-20618
                         Summary Calendar




                       ARTHUR R. EIPPER, JR.

                                               Plaintiff - Appellant


                              VERSUS


            ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL


                                               Defendant - Appellee



           Appeal from the United States District Court
            For the Southern District of Texas, Houston
                            4:04-CV-2119



Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

      We affirm the judgment of the district court essentially for

the reasons set forth in its careful memorandum and opinion of June

1, 2005.

      AFFIRMED.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.